Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 9, 12, 14-15 and 18-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the fabric has a weight of 120 gsm or less. Yet the present specification teaches away from a fabric weight less than 80 gsm. Support for less than 80 gsm does not exist in the specification as originally filed. Applicant is advised to clarify the claim limitation reciting a range. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 9, 12, 14-15 and 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the fabric having not less than 95 courses/2.54 cm. It appears form such a recitation the fabric can have unlimited number of courses. Applicant is advised to clarify the claim limitation reciting a range. 
Claim 19 recites the fabric having not less than 105 courses/2.54 cm. It appears form such a recitation the fabric can have unlimited number of courses. Applicant is advised to clarify the claim limitation reciting a range. 
Claim 1 recites the fabric has a weight of 120 gsm or less. Yet the present specification teaches away from a fabric weight less than 80 gsm. Applicant is advised to clarify the claim limitation reciting a range. 
Claim 1 recites not less than 60 courses/2.54 cm and not less than 45 wales/2.54 cm. It appears form such a recitation the fabric can have unlimited number of courses. Applicant is advised to clarify the claim limitation reciting a range. 

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 9, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (PG Pub. 2009/0308107, hereinafter referred to as ‘107).
Regarding claims 1, 3, 9, 12 and 14, ‘107 teaches a knitted fabric consisting of a crimped fiber having a toque of 30 T/m or less [Abstract]. The knitted fabric has a density of 30-90 courses/2.54 cm and 30-90 wales/2.54 cm [0012]. The crimped fiber is a composite yam including a false-twisted crimped yarn having a torque in the S-direction and a false-twisted crimped yarn having a toque in the Z-direction [0011]. The knitted fabric has a hydrophilizing agent applied thereto [0032]. The crimped fiber has a single fiber fineness of 4 dtex or less, preferably 0.00002-2.0 dtex [0011 and 0020]. The crimped fiber is an entangled yarn that has been subjected to interlacing process and includes polyester [0011 and 0017]. The crimped fiber has greater than 2% crimp. The fiber contains 0.2-2.0% by weight of titanium dioxide which is a delusterant [0027]. ‘107 teaches 33-220 dtex for the yarn and that the fabric can be single or multiple layers. Assuming a single layer and converting the yarn dtex to diameter would yield a thickness of about 0.13 mm. Therefore, ‘107 clearly teaches the claimed fabric thickness. Further, it would have been obvious to one of ordinary skill in the art at the time 
‘107 is silent regarding the claimed water absorbency. However, given ‘107 teach such a similar knitted fabric made out of such similar materials and treated in such a similar manner, the claimed water absorbency on both the front and back surfaces is necessarily inherent to the knitted fabric of ‘107. ‘107 is silent regarding the claimed properties. However, given teach such a similar knitted fabric made out of such similar materials and treated in such a similar manner, the claimed properties are necessarily inherent to the knitted fabric of ‘107.
Regarding claim 4, the torque of the crimped fiber is non-torque.
Regarding claim 15, ‘107 teaches the knitted fabric is a garment.
Claims 1, 3-4, 9, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (PG Pub. 2009/0308107, hereinafter referred to as ‘107) in view of Yasui et al. (PG Pub. 2013/0122271). 
Regarding claims 1, 3, 9, 12 and 14, ‘107 teaches a knitted fabric consisting of a crimped fiber having a toque of 30 T/m or less [Abstract]. The knitted fabric has a density of 30-90 courses/2.54 cm and 30-90 wales/2.54 cm [0012]. The crimped fiber is a composite yam including a false-twisted crimped yarn having a torque in the S-direction and a false-twisted crimped yarn having a toque in the Z-direction [0011]. The knitted fabric has a hydrophilizing agent applied thereto [0032]. The crimped fiber has a single fiber fineness of 4 
The previous combination is silent regarding the claimed water absorbency. However, given the previous combination teach such a similar knitted fabric made out of such similar materials and treated in such a similar manner, the claimed water absorbency on both the front and back surfaces is necessarily inherent to the knitted fabric of the previous combination. The previous combination is silent regarding the claimed properties. However, given teach such a similar knitted fabric made out of such similar materials and treated in such a similar manner, the claimed properties are necessarily inherent to the knitted fabric of the previous combination.
Regarding claim 4, the torque of the crimped fiber is non-torque.
Regarding claim 15, .
Claims 1, 3-4, 9, 12, 14-15 and 18- 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (PG Pub. 2013/0122271). 
Regarding claims 1, 9, 12, 14, 18, 20, 22, 24 and 26, Yasui et al. teach a knitted fabric consisting of a crimped fiber having a torque or less characterized in that the knitted fabric can have a density of 30-100 courses/2.54 cm and 20-80 wales/2.54 cm (but is not limited to such as Yasui et al. teach the density is not limited in paragraph 0062) and the crimped fiber is a composite yarn including a false-twist crimped yarn having a toque in the S-direction and a false-twist crimped yarn having a torque in the Z-direction [Abstract, 0062]. The crimped fiber is a polyester fiber containing a delusterant in the amount of 0.2 wt % or more relative to the weight of the polyester [0050]. The crimped fiber has a single fiber fineness is 0.1-2.0 or less and the total fineness is 33-220 dtex [0043]. The knitted fabric has applied thereto a hydrophilizing agent [0063]. The knitted fabric has a weight per unit of 200 gsm or less [0062]. 
Yasui et al. are silent regarding the claimed water absorbency and dryness properties. However, given Yasui et al. teach such a similar knitted fabric made out of such similar materials and treated in such a similar manner, the claimed water absorbency on the front and back surfaces and dryness is necessarily inherent to the knitted fabric of the previous combination. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Yasui et al. are silent regarding the claimed thickness of the knitted fabric. However, assuming two layers and converting the yarn dtex to diameter would yield a thickness of about 0.26 mm. Therefore, Yasui et al. clearly teaches the claimed fabric thickness. Further, it would 
Regarding claim 3, the crimped fiber is an entangled yarn that has been subjected to interlacing processing [0010]. 
Regarding claim 4, the torque of the crimped fiber is non-torque [0041]. 
Regarding claim 15, Yasui et al. teach a textile product comprising the knitted fabric of claim 1 is a garment and car seat upholstery materials [0001].
Regarding claims 19, 21, 23, 25 and 27, Yasui et al. teach the density is not limited and teaches a preferable range of 30-100 courses/2.54 cm and 20-80 wales/2.54 cm to affect water aborrbability, drying properties and texture. However, given Yasui et al. teach any density is within his invention and given the level of ordinary skill in the art at the time of the invention, it would have been obvious for one of ordinary skill in the art to arrive at the claimed 105 courses/2.54cm through routine experimentation as is known in the art that density affects a number of properties including strength. 
Regarding claim 28, Yasui et al. teach a knitted fabric consisting of a crimped nylon fiber having a torque of 30 T/m or less, wherein the knitted fabric has a density of 30-90 courses/2.54 cm and 30-90 wales/2.54 cm [Abstract, 0012 and 0045]. Yasui et al. are silent regarding the claimed thickness of the knitted fabric. However, assuming two layers and converting the yarn dtex to diameter would yield a thickness of about 0.26 mm. Therefore, Yasui et al. clearly teaches the claimed fabric thickness. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed thickness in order to suit end use needs and attain a fabric with adequate strength and yet not be heavy. 
Response to Arguments
Applicant's arguments concerning Ogata have been fully considered, but they are moot as Ogata is not used in the rejection set forth above. 
 Applicant argues ‘107 does not teach the claimed total fineness of 40-80 dtex, but teaches 110-167 dtex in the Examples. ‘107 is relied upon for all that is taught and is not limited to particular embodiments or examples. Further ‘107 teaches a total fineness of 33-220 dtex in paragraph 0020. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicant argues ‘107 does not teach the claimed fabric weight and teaches 135-175 gsm in the Examples. As set forth above, given ‘107 teaches varying the number of layers and given the knowledge of one of ordinary skill in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed fabric weight in order to ensure the fabric had adequate strength and provided enough protection and arrive at the claimed invention.
Applicant argues unexpected results and points to data in Table 1 of the present specification. The data provided is not commensurate in scope with the claims. The present claims recite a torque of 30T/m or less while the data provided only exemplifies) and 20 T/M torque. It is unclear what happens at 30 T/M torque and just outside of the claimed range. The present claims recite a density not less than 60 courses/ 2.54 cm and not less than 45 wales/2.54 whereas the data provided only teaches 65 courses and 45 wales in Examples 1, 105 courses and 60 wales in Example 2, 95 courses and 60 wales in Example 3 and 85 courses and 58 wales in 
Claims 18-28 have been newly rejected as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Shawn Mckinnon/Examiner, Art Unit 1789